Citation Nr: 1622171	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  08-11 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from December 1977 to December 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2009, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding is of record.

The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claim and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In May 2011, the Board found that new and material evidence had been submitted to reopen the Veteran's left shoulder claim and then remanded the claim for further development.

In a December 2013 decision, the Board denied the Veteran's claim for service connection for a left shoulder disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  

While his claim was pending at the Court, the Veteran's representative and the VA Office of General Counsel filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case to the Board for further development and readjudication.  In an October 2014 Order, the Court granted the Joint Motion.  The case was returned to the Board.  

In July 2015, the case was remanded for compliance with the directives set forth in the Joint Motion.  

At the time of the July 2015 remand, there existed a paper claims file, and an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  By the time the case was returned to the Board in March 2016, the entire claims file had been converted to an electronic record consisting of VBMS and VVA files.  The entire record has been reviewed in conjunction with this appeal.  


FINDING OF FACT

The Veteran's current left shoulder disability had its onset many years following discharge from service and is unrelated to an in-service football injury or any other injury, disease or incident of service.  


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability have not been met.  38 USCA §1131 (West 2014); 38 USCA §§ 3 303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in April 2006 and July 2006, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs), Social Security Administration (SSA) records, New York State Department of Corrections treatment records, and the Veteran's VA and private treatment records have been obtained.  The Veteran has submitted lay statements, VA treatment records, and has provided testimony at a Board hearing.  Neither the Veteran nor his representative has indicated that there is any additional obtainable evidence that would substantiate his claim.  

The Veteran was afforded VA examinations of his left shoulder in September 2006, June 2011, and November 2015.  

According to the July 2015 remand, VA examination reports from September 2006 and June 2011 were not adequate and another examination was necessary to decide the claim.  The November 2015 examiner's findings and opinion were based on review of the service treatment records, the VA treatment records, an interview with the Veteran, and the June 2015 remand directives (which were copied into the September 2015 Compensation and Pension Examination Inquiry/Examination Request).  This examination is adequate because the examiner discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, the examiner's opinion was based on a finding that the Veteran injured his left shoulder during service as this in-service injury has been conceded.  

Accordingly, the agency of original jurisdiction (AOJ) substantially complied with the July 2015 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

The appellant has not identified any pertinent evidence that remains outstanding with respect to this claim.  VA's duty to assist is met.

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2015).

Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit has held that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  Arthritis is included in that list of diseases.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Veteran seeks service connection for a left shoulder disability.  At his July 2009 hearing the Veteran testified that he injured his left shoulder while playing football in service.  He reported that his was examined by a corpsman, that x-rays were taken, and that he was put on a light duty profile for 10 days.  The Veteran indicated that his left shoulder had hurt him ever since, and that he had self-treated his painful left shoulder until 2006 when he found out that VA would provide him treatment.  He stated that he had only received left shoulder treatment from VA, and that he would have sought treatment years earlier if he had been aware that such treatment was available to him.  

The Veteran's service treatment records (STRs) reveal that the Veteran injured his shoulder in November 1980.  As noted in the July 2015 remand, it was not entirely clear from the report whether the Veteran was treated for left shoulder pain or right shoulder pain because the report first notes that the Veteran reported left shoulder pain (abbreviated in the report with a circled capital "L"); however, at the end of the report, the examiner notes that the pain is in the right shoulder (abbreviated with a circled capital "R").  

VA examiners in October 2006 and June 2011 assumed that the STR was referring to the right shoulder and not the left shoulder; however, the record reflects complaints and treatment for left shoulder pain since 2006 and the Board has conceded that the in-service football injury involved the Veteran's left shoulder.  

Significantly, the STRs are negative for any reports of shoulder pain at the time of discharge.  

Although the Veteran maintains that he has had left shoulder pain since service, and did not seek VA treatment until 2006 because he was unaware he could do so, other records dating back to 1987 are negative for a history of left shoulder pain prior to 2006.  

Records from the SSA show that the Veteran was involved in a motor vehicle accident (MVA) in 1983 during which he suffered a head injury, dislocated hip and facial bone injuries with loss of consciousness.  These records show that the Veteran was being treated for a seizure disorder and abnormal mental status.  

A November 1987 private neurology report from University Hospital indicates that there is no history of trauma other than the MVA.  

Other records from May 2000 to January 2003 obtained from the State of New York, Department of Correction Services show that the Veteran was not treated for complaints of left shoulder pain during that time period.  Rather, these records show that he reported knee pain, elbow pain, and cold/sinus symptoms; he had a left wrist ganglion cyst removed, and remained on seizure medication.  He was also treated for an ankle sprain.   

Despite the Veteran's reports that he did not seek treatment from VA until 2006 because he was unaware of this opportunity, the record includes VA treatment records from 2004.  These records show treatment for abdominal pain/constipation, cognitive rehabilitation/mental health, an upper respiratory infection (URI), and eye sight.  He received dental treatment in January 2004.  A January 2004 VA progress note/domiciliary mainstream initial treatment plan indicates that prior to entering the program, the Veteran was living in shelters sponsored by the DC VA.  He was referred there by the New York prison system.  He had been incarcerated for three years for a sexual offense against a minor.  The Veteran had an earlier arrest for dealing drugs, and it was also noted that the Veteran had an extensive history of drug use and an indictment for dealing.  These records are negative for complaints of left shoulder pain.  

Thus, while the Veteran reports a continuity of left shoulder pain since the in-service injury, the STRs reflect no complaints of left shoulder pain at discharge, and the post-service medical evidence of record is negative for complaints or findings of left shoulder pain until 2006.  Given the objective findings in the medical records dated from 1991 through 2004, as summarized above, it is not unreasonable to infer that had the Veteran exhibited left shoulder pain since the injury, he would have sought treatment from a source other than VA prior to 2006, even if he was unaware that VA treatment was available to him.  Even if the Veteran never sought treatment for left shoulder pain until 2006, his statement that he was not aware that he could obtain VA treatment until 2006 lacks credibility because the objective evidence of record clearly shows that the Veteran received VA treatment for a variety of physical and mental health problems beginning in January 2004.  

The first evidence of post-service left shoulder pain comes from a March 2006 VA outpatient treatment record noting the Veteran's complaints of recurrent left shoulder pain.  The Veteran had decreased range of motion of the left shoulder.  The impression was chronic left shoulder pain and history of rotator cuff injury.  

An August 2006 VA treatment record notes the Veteran's reports of left shoulder pain since being injured while on active duty in 1980.  The Veteran stated that he was diagnosed with a rotator cuff tear and that he was treated with pain medicine and a sling.  He denied prior rehab.  The impression was left shoulder pain, rule out impingement syndrome versus rotator cuff tear.  X-rays of the left shoulder revealed no abnormalities.  

An October 2006 VA rehabilitation/occupational therapy note reveals that the Veteran was diagnosed with left shoulder pain, and he was seen in the rehab clinic for left shoulder evaluation based on his reports of an initial injury.  The assessment was left rotator cuff tendonitis (resolving).  

A VA examiner in October 2006 opined against a nexus between the Veteran's left shoulder condition and service.  The basis for the opinion was that there was no evidence in the STRs of any left shoulder injury.  This opinion is based on an inaccurate factual premise, and is therefore not probative.  As noted above, VA has conceded that the Veteran's STRs reveal complaints of left shoulder pain following a sports injury.  See  Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise lacks probative value).

October 2009 x-rays of the left shoulder revealed no acute fracture or dislocation.  The joint spaces were maintained.  There was minimal spurring of the inferior glenoid.  This was a new finding according to the radiology report.  November 2010 VA x-rays also noted a small calcification along the inferior glenoid on the left.  The radiologist found this to be most likely developmental, but did say that it could also be related to an old dislocation or fracture.  There was no acute or significant focal bony abnormality.  

At a VA examination in June 2011, the Veteran reported that it was his first C&P evaluation for his left shoulder, even though the record contains a C&P examination report from October 2006, as noted above.  The June 2011 examiner opined against a nexus between the Veteran's current left shoulder disability and service.  The examiner first stated that according to a review of the STRs, the shoulder injury in service was to the right shoulder not the left.  As the Board has conceded that the Veteran injured his left shoulder, and not the right shoulder, during service, the examiner's opinion regarding which shoulder was actually injured in service is not relevant or probative.  However, that notwithstanding, the examiner provides additional rationale for finding that the Veteran's statements regarding continuity of symptoms since service lack credibility.  The examiner referred to the Veteran's October 1981 pre-discharge physical examination which contained a checkmark in the "NO" column for the topic "bones, joints or other deformities."  The examiner also noted that had a persistent left shoulder injury been present at the time of the discharge physical examination, he would have expected such condition to have been noted on the examination report.  Additionally, the Veteran reported to the examiner that his post-service employment involved only labor intensive jobs, and the examiner expected that the Veteran would have sought employment that was less labor intensive if he had a chronic persistent left shoulder condition.  

Thus, while the Board finds the examiner's opinion as to which shoulder was injured in service to lack probative value, the examiner's inferences as to what he would have expected had the Veteran sustained a chronic injury to either shoulder in service are probative because they are made without regard to which shoulder was injured in service; and, because they are based on objective and factual findings, a review of the entire record, and sound medical principles.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

VA treatment records dated from August 2010 to May 2012 indicate that the Veteran had arthralgia of the shoulders.  VA occupational therapy notes from June and July 2012 show that the Veteran received physical therapy for left shoulder pain.  

A June 2012 VA nursing note indicates that the Veteran presented to primary care with documents from the RO which state that it's a 50/50 probability that the left shoulder injury could have occurred from a past football injury.  The Veteran reported to the nurse that he was originally injured in 1979 during a football game and that his left shoulder has shown degenerative changes since then.  The Veteran requested a letter from his primary care physician stating the above.  The nurse agreed to discuss this with the primary care physician.  The record does not reflect that the Veteran's primary care physician, or any other VA physician, has provided such an opinion in this case.  

Rather, no health care provider has found any relationship between the Veteran's in-service left shoulder injury and his current left shoulder disability.  The most recent VA examination in this regard was conducted in November 2015.  The examiner indicated a review of the entire record, including the Veteran's STRs, service separation examination, VA treatment records, and pertinent information from collateral sources.  

The examiner indicated that the Veteran had been diagnosed with left glenohumeral joint ostearthritis in October 2013 and left acromioclavicular (AC) joint osteoarthritis in November 2013.  The examiner indicated that recent x-rays and a November 2013 MRI showed degenerative joint disease (DJD) of the AC joint as well as mild tendinopathy of the supraspinatus tendon.  MRI in November 2013 was negative for a rotator cuff tear.  The examiner opined that the Veteran's current left shoulder disability was less likely than not incurred in or caused by the in-service left shoulder injury.  

The examiner acknowledged that the Veteran injured his shoulder in service, but found this unrelated to the current disability.  First, the examiner noted that the Veteran's discharge examination from November 1980 was negative for any findings relative to the shoulder.  Further, there is no record of complaints of shoulder pain until 2006, and the first abnormal x-ray was taken in October 2009 when the Veteran was seen for two weeks of shoulder pain.  At that time, only mild DJD of the glenohumeral joint was indicated.  As noted above, this diagnosis was confirmed on an October 2013 x-ray report, and a November 2013 MRI report confirms tendinopathy, but no rotator cuff tear.  

The examiner noted that if the initial in-service injury involved a torn rotator cuff, as the Veteran suggested at his July 2009 Board hearing, this would have been detected the following day and it would have been highly unlikely that the Veteran would have been able to complete his remaining active duty without returning to sick bay for recurring pain and reduced range of motion.  

Furthermore, the examiner acknowledged the Veteran's testimony that he did not seek VA care until 2006 for his shoulder because he was unaware that treatment was available to him; however, the examiner stated, " [The Veteran] must have been aware that treatment was available since he presented to a VA primary care clinic 18 months earlier on February 24, 2005 at which time he had no complaints of shoulder pain."

The examiner concluded that, given the single episode of left shoulder trauma in 1980, an absence of subsequent shoulder problems in service, a silent retirement examination in October 1981, a lack of documentation of shoulder problems for the ensuing 25 years until 2006, a normal x-ray in 2006 and an absence of any rotator cuff tear on MRI in 2013, it was less likely than not that the Veteran's current DJD of the glenohumeral joint and mild supraspinatus tendinopathy is related to the single episode of trauma in service in 1980.  

While the Veteran is competent to report symptoms of shoulder pain since service, these statements not only lack credibility, but they are outweighed by the other evidence of record, which includes the Veteran's inconsistent statements regarding when he was first made aware of the availability of VA treatment, objective findings of no shoulder disability at the time of service separation, and the opinion of the VA examiner in November 2015 who provided such an opinion based on a finding that the Veteran indeed injured his left shoulder playing football during service.  

Even presuming that the Veteran injured his left shoulder in service, as shown in the STRs, the competent and probative evidence weighs against a finding of service connection.  The Veteran does not possess the requisite medical expertise to provide a competent opinion as to whether his injury in service resulted in the current left shoulder disability.  Furthermore, while the Veteran is competent to state that he has experienced shoulder pain since service, as this is a symptom felt through the senses, his statements regarding continuity of symptoms are not credible as they are inconsistent with the other evidence of record as noted above.  The Board places greater weight on the opinion provided by the November 2015 examiner and the inferences drawn by the June 2011 examiner, irrespective of which shoulder was actually injured in service.  

While these examiners' opinions note the lack of evidence of treatment for shoulder pain since service, this is not the sole basis for the opinions.  Significantly, both examiners in June 2011 and November 2015 found it significant that no shoulder disability was reported or diagnosed at the discharge examination in October 1981 because had such an in-service injury persisted beyond the initial treatment, it would have likely been shown on the discharge examination.  Further, the November 2015 examiner pointed out that the Veteran's statements that he was unaware that VA treatment was available until 2006 are inconsistent with the fact that he had been receiving VA treatment for various conditions since at least January 2004.  

Finally, while the Veteran has a current disability of arthritis (DJD) of the left shoulder, the medical evidence of record shows that the Veteran was not diagnosed with arthritis based on x-ray findings until 2009, many years following discharge from service.  Because the Veteran's left shoulder arthritis was not shown to a compensable degree within the first post-service year, the Veteran is not entitled to a presumption of service connection under 38 C.F.R. § § 3.307, 3.309.  

For these reasons, the preponderance of the evidence is against the claim and service connection for a left shoulder disability is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for a left shoulder disability is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


